Citation Nr: 0310261	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-50 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
lung disorder, to include pulmonary tuberculosis and the 
residuals thereof.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a lung disability due to 
surgical treatment received at a VA Medical facility.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions rendered in February 1996 
and November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefits sought on appeal.  The veteran appeared and 
testified before the undersigned Acting Veterans Law Judge at 
a November 2002 Video Conference hearing.  A transcript of 
that hearing is in the veteran's claims file.   


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
service connection for pulmonary tuberculosis with chills and 
fever; a notice of disagreement (NOD) was received in 
November 1994, and a statement of the case (SOC) was issued 
in December 1994, but the veteran did not file a substantive 
appeal as to that claim.

2.  The evidence received subsequent to the September 1994 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for a lung disorder, to include pulmonary 
tuberculosis and the residuals thereof.



CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied service 
connection for pulmonary tuberculosis with chills and fever 
is final. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.302 (2000).

2.  New and material evidence has been presented to reopen a 
claim for service connection for a lung disorder, to include 
pulmonary tuberculosis and the residuals thereof.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he was 
treated for pulmonary tuberculosis during active service, and 
that he currently has a lung disorder as a result of his 
active service.  

A brief review of the history of this appeal is as follows.  
In a September 1994 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
pulmonary tuberculosis with chills and fever, on the basis 
that there was no current medical evidence of pulmonary 
tuberculosis, and no evidence of a chronic condition.  The 
veteran's service medical records were unavailable.  The RO 
notified the veteran of that decision and his appellate 
rights by letter dated in September 1994.  In November 1994, 
the RO received the veteran's NOD as to the September 1994 
rating decision, and an SOC was issued in December 1994.  
However, the veteran did not file a substantive appeal as to 
his claim, and the September 1994 rating decision became 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200; 20.202.  

In December 1995, the veteran filed a request to reopen his 
claim for service connection for a lung condition.  In a 
February 1996 letter, the RO informed the veteran that 
service connection for pulmonary tuberculosis was denied in a 
September 1994 final decision, and that new evidence was 
needed to reopen his claim.  The veteran was notified of his 
appellate rights in that letter.  He initiated a timely 
appeal, which led to the present matter.  

Although the June 2000 and October 2002 supplemental 
statements of the case do not frame the issue as entitlement 
to service connection on the basis of new and material 
evidence, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a lung disorder, to include 
pulmonary tuberculosis and the residuals thereof.  This 
characterization is appropriate because there is a prior 
final decision on this issue.  As such, the Board first must 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim for 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless of a 
determination made by the regional office, the Board must 
ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  There is no prejudice 
to the veteran by proceeding with an analysis of new and 
material evidence, as the Board finds that the record 
contains sufficient evidence to reopen the claim. 

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  38 C.F.R. §§ 3.102, 3.159.  

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to reopen this matter and examine the case on the 
merits.  Therefore, as to the limited issue of reopening this 
appeal, the Board finds that to the extent that the VCAA may 
not have been fully satisfied, there is no prejudice to the 
veteran in this regard, because that matter is being resolved 
in the veteran's favor.  As to the merits of the case, the 
Board finds that additional development is needed prior to 
adjudicating this appeal, including VCAA compliance, which is 
addressed in the REMAND portion of this decision, following 
the ORDER.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  There has been a regulatory change pertaining to the 
definition of new and material evidence, with respect to 
claims made on or after August 29, 2001.  38 C.F.R. § 
3.156(a); see 66 Fed. Reg. 45,620 (Aug. 29, 2001).  However, 
as the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As noted earlier, one of the reasons for the RO's prior final 
denial of this claim in September 1994 was that there was no 
evidence of pulmonary tuberculosis, and no evidence of a 
chronic disorder.  Since the time of the prior final denial 
in this case, significant amounts of medical records have 
been associated with the veteran's claims file.  Some of that 
evidence indicates the presence of pulmonary tuberculosis.  
Specifically, a January 1992 private medical record from 
Wagner General Hospital indicates that "tuberculosis is 
certainly a consideration in this patient."  A May 1992 
private medical record from Polly Ryon Hospital reflects 
findings "suspicious for infections or inflammatory process 
such as tuberculosis," as well as an impression of a history 
of pulmonary tuberculosis and current treatment for such.  In 
addition to private treatment records, VA treatment records 
contain several references to pulmonary tuberculosis, 
including records dated in January 1992, March 1992, December 
1995, and April 1996.  The January 1992 record indicates that 
the veteran had a positive TB test in 1945.  

The Board emphasizes that when determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus, supra.  As noted earlier, 
the basis for the rating denial in September 1994, was that 
there was no evidence of pulmonary tuberculosis of record.  
Since that time, the record contains numerous references to 
pulmonary tuberculosis.  This evidence is clearly new, in 
that it was not previously of record, and it is material, 
because it adds substantiation to the veteran's claim that he 
had pulmonary tuberculosis.  As such, the Board is satisfied 
that new and material evidence was presented to reopen the 
claim for service connection for a lung disorder, to include 
pulmonary tuberculosis and the residuals thereof, and to that 
extent the appeal is allowed, subject to further development 
to be taken in this appeal, as described in the REMAND below.  




ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a lung disorder, to include 
pulmonary tuberculosis, and the residuals thereof, and to 
that limited extent the appeal is allowed, subject to further 
development.


REMAND

As noted in the decision above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VA has since issued 
regulations consistent with this law.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Among other things, the 
VCAA heightens VA's duty to assist.  For the reasons 
discussed below, the Board finds that the VCAA requires 
further evidentiary development on VA's part in this case, 
and that the RO is the appropriate agency to conduct such 
development. 

In March 2003 the Board sent the veteran a letter notifying 
him of the requirements under the VCAA, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).   That 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
In view of the Federal Circuit's decision, the case must be 
remanded to provide the veteran with VCAA notice that is in 
full compliance with 38 U.S.C.A. § 5103.

The veteran claims that his diagnosed COPD, and the lobectomy 
performed in 1992, are the result of pulmonary tuberculosis, 
which he claims to have contracted during service.  The Board 
finds that additional development of the medical record is 
necessary to evaluate the veteran's claim for the following 
reasons:  the most recent VA examination, dated in April 
1998, did not address the issue of whether the veteran had 
pulmonary tuberculosis in service, or whether there is a 
nexus between his current pulmonary ailments and any disease 
or injury incurred during service, including pulmonary 
tuberculosis; and although the August 1994 VA examination 
report opined that it was doubtful that the veteran ever had 
pulmonary tuberculosis and that his lung disability was 
unrelated to service, the report also notes that there was no 
claims file or medical records available for the examiner to 
review.

With regard to the issue of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a lung disability due to surgical treatment received at a VA 
Medical facility, further procedural development is 
warranted.  The record reveals that although the veteran has 
expressed disagreement or dissatisfaction with a November 
1997 RO rating decision pursuant to a January 1998 notice of 
disagreement (NOD), the RO has not produced the statement of 
the case (SOC) on the issue of entitlement to compensation 
benefits pursuant to38 U.S.C.A. § 1151, as required by 
38 C.F.R. § 19.26 (2002).  While the Board may not exercise 
jurisdiction on claims in the absence of a properly perfected 
appeal, the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a lung 
disability due to surgical treatment received at a VA Medical 
facility must be remanded for the issuance of a statement of 
the case.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Although the Board has in the past referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
new law, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims. 

2.  The veteran should be scheduled for a 
VA pulmonary examination to evaluate his 
claim of entitlement to service 
connection for a lung disorder, to 
include pulmonary tuberculosis and the 
residuals thereof.  The examiner should 
review the claims file and undertake any 
and all clinical tests or studies deemed 
appropriate.  The examiner should 
determine the nature, extent, and 
etiology of any and all diagnoses 
affecting the veteran's lungs, and 
describe each in detail.  The examiner 
should offer an opinion as to the 
following:  (1) whether it is at least as 
likely as not (50 percent or greater) 
that the veteran had pulmonary 
tuberculosis in service; (2) whether it 
is at least as likely as not (50 percent 
or greater) that any currently diagnosed 
lung disorder is causally related to a 
history of pulmonary tuberculosis during 
active service, or any other incident of 
the veteran's active service.  The 
examiner should provide a complete 
rationale for any opinion expressed, 
based on supporting medical findings in 
the record.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims of entitlement to 
service connection for a lung disorder, 
to include pulmonary tuberculosis and 
the residuals thereof.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.

4.  The RO should issue a statement of 
the case in response to the January 1998 
notice of disagreement to the November 
1997 rating decision that denied 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a lung disability due to 
surgical treatment received at a VA 
Medical facility.  If, and only if, the 
veteran files a substantive appeal in a 
timely manner, this issue should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



